Order dismissing report affirmed. This action of contract was brought in the Municipal Court of the City of Boston. The defendant was defaulted. Thereafter the defendant filed a motion supported by affidavit to remove the default. After hearing upon the record and the affidavit — no other documents or oral evidence being presented — the motion was denied. There was a report to the Appellate Division which was dismissed, and the defendant appealed to this court. The record discloses no abuse of discretion amounting to error of law in the denial of the motion.